CALOGERO, C.J.,
concurs in denying this application as moot. The district court has furnished this court with a minute entry, which indicates that on December 15, 2000, the court conducted the evi-dentiary hearing and addressed relator’s claim that he received ineffective assistance of counsel, as ordered by this court in State v. Ayche, 98-2345, (La. 1/15/99), 723 So.2d 952; State v. Ayche, 98-2345 (La.6/30/00), 765 So.2d 1054, After hearing the evidence the district court denied relator relief.